Petitioner bears the burden of demonstrating that extraordinary relief is
                  warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004). Writ relief is typically not available when the petitioner
                  has a plain, speedy, and adequate remedy at law.      See NRS 34.170; NRS
                  34.330; Intl Game Tech., 124 Nev. at 197, 179 P.3d at 558.
                              Having considered the petition and the appendix, we conclude
                  that petitioner has an adequate legal remedy in the form of an appeal
                  from any adverse judgment.      See Pan, 120 Nev. at 224, 88 P.3d at 841
                  (explaining that an appeal is generally an adequate legal remedy
                  precluding writ relief); see also NRAP 3A(b)(8) (allowing an appeal from a
                  special order entered after a final judgment); Holiday Inn Downtown v.
                  Barnett, 103 Nev. 60, 63, 732 P.2d 1376, 1379 (1987) (allowing an appeal
                  from an order denying an NRCP 60(b) motion); Burton v. Burton, 99 Nev.
698, 700-01, 669 P.2d 703, 705 (1983) (providing that an order denying a
                  motion to amend a divorce decree is appealable if the motion is based on
                  changed factual or legal circumstances). Accordingly, as petitioner has a
                  speedy and adequate remedy available in the form of an appeal, we deny
                  the petition. See NRAP 21(b)(1); Pan, 120 Nev. at 224-25, 88 P.3d at 841;
                  Smith, 107 Nev. at 677, 818 P.2d at 851-52.
                              It is so ORDERED.



                                       D  aslic
                                          Parraguirre
                                                                     , J.




                   a    r
                       ThLAL-el
                  Douglas
                                             J.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e•
                   cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                         Hardeep Su11
                         Kainen Law Group
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        3
(0) I947A •40(79